DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over King (King – US 6,002,332) in view of Weik, III et al. (Weik – US 2013/0117078 A1), Han (Han – US 2008/0236214 A1) and Carlson et al. (Carlson – US 2019/0016331 A1).

As to claim 1, King discloses a system for controlling access by an autonomous vehicle through a door in a doorway, comprising:
a wireless transmitter system (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1 the wireless transmitter system 10) fixed to the vehicle (King: FIG. 1 the vehicle 30)
a magnet located a distance from the doorway (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1 the wireless transmitter system 10 and the magnet 14: The magnet 14 is preferably a permanent magnet 14 having a specific flux density. The flux density of the magnet 14 provides a specific characteristic which is sensed by the magnetic field sensor 12 thereby providing a measure of security and identity to the transmitter system 10), and coupled to a transmitter (King: FIG. 1 the transmitter 16), and wherein said magnetometer (King: FIG. 1 the magnetic field sensor 12) outputs a magnetometer signal in response to said magnet (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1 the wireless transmitter system 10, the magnetic field sensor 12, and the magnet 14: The transmitter system 10 includes a magnetic field sensor 12 for detecting a magnet 14 having a flux density and a transmitter 16 for sending a coded security signal in response to the detection of the flux density. In a preferred embodiment, the magnetic field sensor 12 is affixed to the underside of a vehicle 30), which causes said transmitter to transmit a detection signal (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1: The transmitter 16 transmits a coded security signal via an antenna system 18 appropriate to the technology of the transmitter 16. The transmitter 16 transmits in any known manner, such as RF, IR, or microwave and preferably includes a plurality of codes which may be encrypted or rolled according to known techniques);
a doorway device (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2 the remotely activated garage door operator system comprising the garage door 40, the  actuator 42, and the receiver 44) fixed about the doorway (King: FIG. 2 the garage door 40), which further comprises a receiver corresponding to said transmitter (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2: A remotely activated garage door operator system includes a garage door 40, an actuator 42, and a receiver 44 which receives a coded security signal transmitted by the transmitter 16), and a locking mechanism to lock and unlock the door, respectively (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  Although the magnets 14A-B are preferably shown as embedded in a road way and the magnetic field sensors 12A-B and transmitter 16 as located in the vehicle this should not be appreciated as a limiting arrangement. Many variations of sensor and magnet placement and/or quantity are possible. A single magnet 14A and a single magnetic field sensor 12A may be provided to simply toggle the garage door from an open to a closed position. In another embodiment, a single magnet 14A and a pair of magnetic field sensors 12A-B may be provided. The controller 20 would determine the order in which the magnet 14A is detected and send the appropriate signal. In a further embodiment, a pair of magnets 14A-B and a single magnetic field sensors 12A may be provided. Each magnet would have a distinct flux density and the controller 20 would thereby determine the order in which the magnets 14A-B are detected and send an appropriate signal).

King does not explicitly disclose the autonomous vehicle, 
a magnet fixed to the autonomous vehicle;
a magnetometer magnet located a distance from the doorway; 
a locking mechanism having a pin that is selectively extendable and retractable to lock and unlock the door, and wherein
said doorway device retracts said pin to unlock said door for a predetermined period of time in response to receipt of said detection signal, and wherein
said doorway device extents said pin to lock said door after said predetermined period of time.

While King discloses the magnetic field sensor attached to the vehicle and the magnets disposed in the driveway to selectively control operations of the door (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  Although the magnets 14A-B are preferably shown as embedded in a road way and the magnetic field sensors 12A-B and transmitter 16 as located in the vehicle this should not be appreciated as a limiting arrangement. Many variations of sensor and magnet placement and/or quantity are possible. A single magnet 14A and a single magnetic field sensor 12A may be provided to simply toggle the garage door from an open to a closed position. In another embodiment, a single magnet 14A and a pair of magnetic field sensors 12A-B may be provided. The controller 20 would determine the order in which the magnet 14A is detected and send the appropriate signal. In a further embodiment, a pair of magnets 14A-B and a single magnetic field sensors 12A may be provided. Each magnet would have a distinct flux density and the controller 20 would thereby determine the order in which the magnets 14A-B are detected and send an appropriate signal), King does not explicitly disclose a magnet fixed to the autonomous vehicle; a magnetometer magnet located a distance from the doorway.

However, in an alternative embodiment, King suggests a magnet fixed to the autonomous vehicle; a magnetometer magnet located a distance from the doorway (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  the magnets are affixed to the vehicle and the magnetic field sensor and transmitter are located at or near the entrance of a driveway, security gate, etc., thereby minimizing the duplication of expensive components. Further, a manual user interface may be provided allowing the operator to override or program the system).

Therefore, in view of teachings by King, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention  to implement in the passive garage door operator system of King to include a magnet fixed to the autonomous vehicle; a magnetometer magnet located a distance from the doorway, as suggested by King. The motivation for this is to minimize the duplication of expensive components in the operator system.

Further, while King discloses the magnetic field sensor attached to the vehicle and the magnets disposed in the driveway to selectively control operations of the door (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2), King does not explicitly disclose a locking mechanism having a pin that is selectively extendable and retractable to lock and unlock the door, and wherein said doorway device retracts said pin to unlock said door for a predetermined period of time in response to receipt of said detection signal, and wherein said doorway device extents said pin to lock said door after said predetermined period of time.

However, it has been known in the art of controlling operation of (garage) door to implement a locking mechanism having a pin that is selectively retractable to lock and unlock the door, and wherein said doorway device retracts said pin to unlock said door for a predetermined period of time in response to receipt of said detection signal, as suggested by Weik, which discloses a locking mechanism having a pin that is selectively retractable to lock and unlock the door (Weik: [0021], [0109], [0124], and FIG. 1: The controller 40 is also connected to a first actuator 42, a second actuator 44 and a door lock 46. The first actuator 42 controls opening and closing of a first gate or door 48, serving as a barrier to the vehicle entrance 4. The second actuator 44 controls opening and closing of a second gate or door 50, serving as a barrier to the vehicle exit 6. The door lock 46 controls the locking of the foot traffic door 8. For example, the door lock 46 could drive a solenoid for withdrawing a dead bolt, and hence unlocking the pedestrian door 8. Alternatively, the door lock 46 may be an electromagnet, which holds the door 8 locked when energized, and which releases the door 8 when de-energized), and wherein said doorway device retracts said pin to unlock said door for a predetermined period of time in response to receipt of said detection signal (Weik: [0118], [0120]-0124], FIG. 1, and FIG. 5: If the vehicle or person has not entered the parking garage, the control system 40 monitors the timer 53, in step S110, to see if a predetermined time has elapsed. For example, the predetermined time may be approximately 10 to 15 seconds. If the time since the opening actuation of the first barrier 48 has not yet exceeded the predetermined time, the process returns to step S106 to check if the vehicle has entered the parking garage yet. If the time since the opening actuation of the first barrier 48 has exceeded the predetermined time, the process goes to step S108 and the first barrier 48 is closed. This is a "time-out" procedure, whereby the first barrier 48 is not left open indefinitely).
Therefore, in view of teachings by King and Weik, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention  to implement in the passive garage door operator system of King to include a locking mechanism having a pin that is selectively retractable to lock and unlock the door, and wherein said doorway device retracts said pin to unlock said door for a predetermined period of time in response to receipt of said detection signal, as suggested by Weik. The motivation for this is to implement a time-out control to allow a vehicle to pass through an entrance.
The combination of King and Weik discloses the method of controlling operations of (garage) door (Weik: [0118], [0120]-0124], FIG. 1, and FIG. 5) the locking mechanism (Weik: [0021], [0109], [0124], and FIG. 1), the combination of King and Weik does not explicitly disclose a locking mechanism having a pin that is selectively extendable and retractable to lock and unlock the door, and wherein said doorway device extents said pin to lock said door after said predetermined period of time.

However, it has been known in the art of (garage) door controls to implement a locking mechanism having a pin that is selectively extendable and retractable to lock and unlock the door, and wherein said doorway device extents said pin to lock said door after said predetermined period of time, as suggested by Han, which discloses a locking mechanism having a pin that is selectively extendable and retractable to lock and unlock the door (Han: Abstract, [0051]-[0053], and FIG. 3-4: Here, the "locked state" means the state in which the deadbolt 102 is moved forward to project to the outside of the main body 140 (the state in which the deadbolt 102 is pushed into the striker), and the "unlocked state" means the state in which the deadbolt 102 is retracted into the main body 140 (the state in which the deadbolt 102 is pulled out of the striker)), and wherein said doorway device extents said pin to lock said door after said predetermined period of time (Han: Abstract, [0051]-[0053], [0066]-[0067], and FIG. 3-4: door close detection sensor 390 may be provided on the one side of the main body, wherein if the door close detection sensor 390 sends a door close signal to the main control board when the door is closed, the driving unit 335 is driven, thereby operating the shaft unit 365, so that the deadbolt slider 315 is pushed to the outside of the main body 140. As a result, the automatic locking function is implemented…Here, the "automatic locking function" means a function performed in such a manner that when a predetermined length of time has passed after the door was closed, the shaft unit 365 is automatically rotated so that the deadbolt 120 is moved to extend to the outside of the main body 140, thereby locking the door 210).

Therefore, in view of teachings by King, Weik, and Han it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention  to implement in the passive garage door operator system of King and Weik to include a locking mechanism having a pin that is selectively extendable and retractable to lock and unlock the door, and wherein said doorway device extents said pin to lock said door after said predetermined period of time, as suggested by Han. The motivation for this is to implement an automatic locking function of a door.

The combination of King, Weik, and Han does not explicitly disclose the vehicle as autonomous vehicle.
However, it has been known in the art of vehicle control design to implement the vehicle as the autonomous vehicle, as suggested by Carlson, which discloses the vehicle as the autonomous vehicle (Carlson: Abstract, [0021]-[0022], and FIG. 1 the autonomous vehicle 120: Diagram 100 depicts an example of an independent parking controller 156 configured to determine a boundary 110 surrounding a destination geographic location 102, and configured further to navigate autonomously an autonomous vehicle 120 within boundary 110 via a path of travel 130 to a parking location 106 (e.g., point of termination) at which autonomous vehicle 120 may be positioned driverlessly in a customized orientation and position (e.g., without real-time input from a human operator). In the example shown, destination geographic location 102 may be a carport (e.g., a parking port) or a garage 102 including structural walls 105 and distributed objects 109, which may be any item typically stored in a garage, such as a tool bench, a bicycle, a motorcycle, a storage rack, a lawn mower, a treadmill or other exercise equipment, lawn furniture, etc).
Therefore, in view of teachings by King, Weik, Han and Carlson it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention  to implement in the passive garage door operator system of King, Weik, and Han to include the vehicle as the autonomous vehicle, as suggested by Carlson. The motivation for this is to implement control functions of an autonomous vehicle.

As to claim 8, King, Weik, Han and Carlson discloses all the system for access control for an autonomous vehicle through a door in a doorway limitations as claimed that mirrors the system for controlling access by an autonomous vehicle through a door in a doorway limitations in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a system for access control for an autonomous vehicle (Carlson: Abstract, [0021]-[0022], and FIG. 1 the autonomous vehicle 120: Diagram 100 depicts an example of an independent parking controller 156 configured to determine a boundary 110 surrounding a destination geographic location 102, and configured further to navigate autonomously an autonomous vehicle 120 within boundary 110 via a path of travel 130 to a parking location 106 (e.g., point of termination) at which autonomous vehicle 120 may be positioned driverlessly in a customized orientation and position (e.g., without real-time input from a human operator). In the example shown, destination geographic location 102 may be a carport (e.g., a parking port) or a garage 102 including structural walls 105 and distributed objects 109, which may be any item typically stored in a garage, such as a tool bench, a bicycle, a motorcycle, a storage rack, a lawn mower, a treadmill or other exercise equipment, lawn furniture, etc) through a door in a doorway, comprising:
a magnet (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  the magnets are affixed to the vehicle and the magnetic field sensor and transmitter are located at or near the entrance of a driveway, security gate, etc., thereby minimizing the duplication of expensive components. Further, a manual user interface may be provided allowing the operator to override or program the system) fixed to the autonomous (Carlson: Abstract, [0021]-[0022], and FIG. 1 the autonomous vehicle 120: Diagram 100 depicts an example of an independent parking controller 156 configured to determine a boundary 110 surrounding a destination geographic location 102, and configured further to navigate autonomously an autonomous vehicle 120 within boundary 110 via a path of travel 130 to a parking location 106 (e.g., point of termination) at which autonomous vehicle 120 may be positioned driverlessly in a customized orientation and position (e.g., without real-time input from a human operator). In the example shown, destination geographic location 102 may be a carport (e.g., a parking port) or a garage 102 including structural walls 105 and distributed objects 109, which may be any item typically stored in a garage, such as a tool bench, a bicycle, a motorcycle, a storage rack, a lawn mower, a treadmill or other exercise equipment, lawn furniture, etc) vehicle (King: FIG. 1 the vehicle 30);
a magnetometer (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  the magnets are affixed to the vehicle and the magnetic field sensor and transmitter are located at or near the entrance of a driveway, security gate, etc., thereby minimizing the duplication of expensive components. Further, a manual user interface may be provided allowing the operator to override or program the system) located a distance from the doorway (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1 the wireless transmitter system 10 and the magnet 14: The magnet 14 is preferably a permanent magnet 14 having a specific flux density. The flux density of the magnet 14 provides a specific characteristic which is sensed by the magnetic field sensor 12 thereby providing a measure of security and identity to the transmitter system 10), and coupled to a transmitter (King: FIG. 1 the transmitter 16), and wherein said magnetometer outputs a magnetometer signal in response to said magnet (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1 the wireless transmitter system 10, the magnetic field sensor 12, and the magnet 14: The transmitter system 10 includes a magnetic field sensor 12 for detecting a magnet 14 having a flux density and a transmitter 16 for sending a coded security signal in response to the detection of the flux density. In a preferred embodiment, the magnetic field sensor 12 is affixed to the underside of a vehicle 30), which causes said transmitter to transmit a detection signal (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1: The transmitter 16 transmits a coded security signal via an antenna system 18 appropriate to the technology of the transmitter 16. The transmitter 16 transmits in any known manner, such as RF, IR, or microwave and preferably includes a plurality of codes which may be encrypted or rolled according to known techniques);
a doorway device (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2 the remotely activated garage door operator system comprising the garage door 40, the  actuator 42, and the receiver 44) fixed about the doorway (King: FIG. 2 the garage door 40), and having a receiver corresponding to said transmitter (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2: A remotely activated garage door operator system includes a garage door 40, an actuator 42, and a receiver 44 which receives a coded security signal transmitted by the transmitter 16), said doorway device coupled to open the door for a predetermined period of time Weik: [0118], [0120]-0124], FIG. 1, and FIG. 5: If the vehicle or person has not entered the parking garage, the control system 40 monitors the timer 53, in step S110, to see if a predetermined time has elapsed. For example, the predetermined time may be approximately 10 to 15 seconds. If the time since the opening actuation of the first barrier 48 has not yet exceeded the predetermined time, the process returns to step S106 to check if the vehicle has entered the parking garage yet. If the time since the opening actuation of the first barrier 48 has exceeded the predetermined time, the process goes to step S108 and the first barrier 48 is closed. This is a "time-out" procedure, whereby the first barrier 48 is not left open indefinitely) in response to receipt of said detection signal by said receiver (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  Although the magnets 14A-B are preferably shown as embedded in a road way and the magnetic field sensors 12A-B and transmitter 16 as located in the vehicle this should not be appreciated as a limiting arrangement. Many variations of sensor and magnet placement and/or quantity are possible. A single magnet 14A and a single magnetic field sensor 12A may be provided to simply toggle the garage door from an open to a closed position. In another embodiment, a single magnet 14A and a pair of magnetic field sensors 12A-B may be provided. The controller 20 would determine the order in which the magnet 14A is detected and send the appropriate signal. In a further embodiment, a pair of magnets 14A-B and a single magnetic field sensors 12A may be provided. Each magnet would have a distinct flux density and the controller 20 would thereby determine the order in which the magnets 14A-B are detected and send an appropriate signal), and wherein
said doorway device (Weik: [0021], [0109], [0124], and FIG. 1: The controller 40 is also connected to a first actuator 42, a second actuator 44 and a door lock 46. The first actuator 42 controls opening and closing of a first gate or door 48, serving as a barrier to the vehicle entrance 4. The second actuator 44 controls opening and closing of a second gate or door 50, serving as a barrier to the vehicle exit 6. The door lock 46 controls the locking of the foot traffic door 8. For example, the door lock 46 could drive a solenoid for withdrawing a dead bolt, and hence unlocking the pedestrian door 8. Alternatively, the door lock 46 may be an electromagnet, which holds the door 8 locked when energized, and which releases the door 8 when de-energized) closes the door after said predetermined period of time (Han: Abstract, [0051]-[0053], [0066]-[0067], and FIG. 3-4: door close detection sensor 390 may be provided on the one side of the main body, wherein if the door close detection sensor 390 sends a door close signal to the main control board when the door is closed, the driving unit 335 is driven, thereby operating the shaft unit 365, so that the deadbolt slider 315 is pushed to the outside of the main body 140. As a result, the automatic locking function is implemented…Here, the "automatic locking function" means a function performed in such a manner that when a predetermined length of time has passed after the door was closed, the shaft unit 365 is automatically rotated so that the deadbolt 120 is moved to extend to the outside of the main body 140, thereby locking the door 210).

As to claim 13, King, Weik, Han and Carlson discloses all the method for controlling access by an autonomous vehicle, having a magnet attached thereto, through a door in a doorway having a doorway device fixed thereto, the doorway device including a receiver and a locking mechanism having a selectively operable locking pin, and, a magnetometer positioned a distance from the doorway, which is coupled to a transmitter corresponding to the receiver limitations as claimed that mirrors the system for controlling access by an autonomous vehicle through a door in a doorway limitations in claim 1; thus, claim 13 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for controlling access by an autonomous vehicle (Carlson: Abstract, [0021]-[0022], and FIG. 1 the autonomous vehicle 120: Diagram 100 depicts an example of an independent parking controller 156 configured to determine a boundary 110 surrounding a destination geographic location 102, and configured further to navigate autonomously an autonomous vehicle 120 within boundary 110 via a path of travel 130 to a parking location 106 (e.g., point of termination) at which autonomous vehicle 120 may be positioned driverlessly in a customized orientation and position (e.g., without real-time input from a human operator). In the example shown, destination geographic location 102 may be a carport (e.g., a parking port) or a garage 102 including structural walls 105 and distributed objects 109, which may be any item typically stored in a garage, such as a tool bench, a bicycle, a motorcycle, a storage rack, a lawn mower, a treadmill or other exercise equipment, lawn furniture, etc), having a magnet attached thereto (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  the magnets are affixed to the vehicle and the magnetic field sensor and transmitter are located at or near the entrance of a driveway, security gate, etc., thereby minimizing the duplication of expensive components. Further, a manual user interface may be provided allowing the operator to override or program the system), through a door in a doorway having a doorway device fixed thereto (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2 the remotely activated garage door operator system comprising the garage door 40, the  actuator 42, and the receiver 44), the doorway device including a receiver (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2: A remotely activated garage door operator system includes a garage door 40, an actuator 42, and a receiver 44 which receives a coded security signal transmitted by the transmitter 16) and a locking mechanism having a selectively operable locking pin (Weik: [0021], [0109], [0124], and FIG. 1: The controller 40 is also connected to a first actuator 42, a second actuator 44 and a door lock 46. The first actuator 42 controls opening and closing of a first gate or door 48, serving as a barrier to the vehicle entrance 4. The second actuator 44 controls opening and closing of a second gate or door 50, serving as a barrier to the vehicle exit 6. The door lock 46 controls the locking of the foot traffic door 8. For example, the door lock 46 could drive a solenoid for withdrawing a dead bolt, and hence unlocking the pedestrian door 8. Alternatively, the door lock 46 may be an electromagnet, which holds the door 8 locked when energized, and which releases the door 8 when de-energized and Han: Abstract, [0051]-[0053], [0066]-[0067], and FIG. 3-4: door close detection sensor 390 may be provided on the one side of the main body, wherein if the door close detection sensor 390 sends a door close signal to the main control board when the door is closed, the driving unit 335 is driven, thereby operating the shaft unit 365, so that the deadbolt slider 315 is pushed to the outside of the main body 140. As a result, the automatic locking function is implemented…Here, the "automatic locking function" means a function performed in such a manner that when a predetermined length of time has passed after the door was closed, the shaft unit 365 is automatically rotated so that the deadbolt 120 is moved to extend to the outside of the main body 140, thereby locking the door 210), and, a magnetometer positioned a distance from the doorway (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  the magnets are affixed to the vehicle and the magnetic field sensor and transmitter are located at or near the entrance of a driveway, security gate, etc., thereby minimizing the duplication of expensive components. Further, a manual user interface may be provided allowing the operator to override or program the system), which is coupled to a transmitter corresponding to the receiver (King: FIG. 1 the transmitter 16), the method comprising the steps of:
outputting a magnetometer signal from the magnetometer to the transmitter in response to the presence of the autonomous vehicle and magnet being near the magnetometer (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1 the wireless transmitter system 10, the magnetic field sensor 12, and the magnet 14: The transmitter system 10 includes a magnetic field sensor 12 for detecting a magnet 14 having a flux density and a transmitter 16 for sending a coded security signal in response to the detection of the flux density. In a preferred embodiment, the magnetic field sensor 12 is affixed to the underside of a vehicle 30);
transmitting a detection signal from the transmitter in response to said magnetometer signal (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1: The transmitter 16 transmits a coded security signal via an antenna system 18 appropriate to the technology of the transmitter 16. The transmitter 16 transmits in any known manner, such as RF, IR, or microwave and preferably includes a plurality of codes which may be encrypted or rolled according to known techniques);
retracting the locking pin by the doorway device for a predetermined period of time in response to receiving the detection signal, thereby unlocking the door (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  Although the magnets 14A-B are preferably shown as embedded in a road way and the magnetic field sensors 12A-B and transmitter 16 as located in the vehicle this should not be appreciated as a limiting arrangement. Many variations of sensor and magnet placement and/or quantity are possible. A single magnet 14A and a single magnetic field sensor 12A may be provided to simply toggle the garage door from an open to a closed position. In another embodiment, a single magnet 14A and a pair of magnetic field sensors 12A-B may be provided. The controller 20 would determine the order in which the magnet 14A is detected and send the appropriate signal. In a further embodiment, a pair of magnets 14A-B and a single magnetic field sensors 12A may be provided. Each magnet would have a distinct flux density and the controller 20 would thereby determine the order in which the magnets 14A-B are detected and send an appropriate signal and Weik: [0118], [0120]-0124], FIG. 1, and FIG. 5: If the vehicle or person has not entered the parking garage, the control system 40 monitors the timer 53, in step S110, to see if a predetermined time has elapsed. For example, the predetermined time may be approximately 10 to 15 seconds. If the time since the opening actuation of the first barrier 48 has not yet exceeded the predetermined time, the process returns to step S106 to check if the vehicle has entered the parking garage yet. If the time since the opening actuation of the first barrier 48 has exceeded the predetermined time, the process goes to step S108 and the first barrier 48 is closed. This is a "time-out" procedure, whereby the first barrier 48 is not left open indefinitely), and
extending the locking pin to lock the door at the end of the predetermined period of time (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  Although the magnets 14A-B are preferably shown as embedded in a road way and the magnetic field sensors 12A-B and transmitter 16 as located in the vehicle this should not be appreciated as a limiting arrangement. Many variations of sensor and magnet placement and/or quantity are possible. A single magnet 14A and a single magnetic field sensor 12A may be provided to simply toggle the garage door from an open to a closed position. In another embodiment, a single magnet 14A and a pair of magnetic field sensors 12A-B may be provided. The controller 20 would determine the order in which the magnet 14A is detected and send the appropriate signal. In a further embodiment, a pair of magnets 14A-B and a single magnetic field sensors 12A may be provided. Each magnet would have a distinct flux density and the controller 20 would thereby determine the order in which the magnets 14A-B are detected and send an appropriate signal and Han: Abstract, [0051]-[0053], [0066]-[0067], and FIG. 3-4: door close detection sensor 390 may be provided on the one side of the main body, wherein if the door close detection sensor 390 sends a door close signal to the main control board when the door is closed, the driving unit 335 is driven, thereby operating the shaft unit 365, so that the deadbolt slider 315 is pushed to the outside of the main body 140. As a result, the automatic locking function is implemented…Here, the "automatic locking function" means a function performed in such a manner that when a predetermined length of time has passed after the door was closed, the shaft unit 365 is automatically rotated so that the deadbolt 120 is moved to extend to the outside of the main body 140, thereby locking the door 210).

As to claim 18, King, Weik, Han and Carlson discloses all the method for controlling access by an autonomous vehicle, having a magnet attached thereto, through a door in a doorway having a doorway device fixed thereto, the doorway device including a receiver and a locking mechanism having a selectively operable locking pin, and, a magnetometer positioned a distance from the doorway, which is coupled to a transmitter corresponding to the receiver limitations as claimed that mirrors the system for controlling access by an autonomous vehicle through a door in a doorway limitations in claim 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for controlling access by an autonomous vehicle (Carlson: Abstract, [0021]-[0022], and FIG. 1 the autonomous vehicle 120: Diagram 100 depicts an example of an independent parking controller 156 configured to determine a boundary 110 surrounding a destination geographic location 102, and configured further to navigate autonomously an autonomous vehicle 120 within boundary 110 via a path of travel 130 to a parking location 106 (e.g., point of termination) at which autonomous vehicle 120 may be positioned driverlessly in a customized orientation and position (e.g., without real-time input from a human operator). In the example shown, destination geographic location 102 may be a carport (e.g., a parking port) or a garage 102 including structural walls 105 and distributed objects 109, which may be any item typically stored in a garage, such as a tool bench, a bicycle, a motorcycle, a storage rack, a lawn mower, a treadmill or other exercise equipment, lawn furniture, etc), having a magnet attached thereto (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  the magnets are affixed to the vehicle and the magnetic field sensor and transmitter are located at or near the entrance of a driveway, security gate, etc., thereby minimizing the duplication of expensive components. Further, a manual user interface may be provided allowing the operator to override or program the system), through a door in a doorway having a doorway device fixed thereto (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2 the remotely activated garage door operator system comprising the garage door 40, the  actuator 42, and the receiver 44, the doorway device including a receiver (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2: A remotely activated garage door operator system includes a garage door 40, an actuator 42, and a receiver 44 which receives a coded security signal transmitted by the transmitter 16) and a door operating mechanism selectively operable to open and close the door (Weik: [0021], [0109], [0124], and FIG. 1: The controller 40 is also connected to a first actuator 42, a second actuator 44 and a door lock 46. The first actuator 42 controls opening and closing of a first gate or door 48, serving as a barrier to the vehicle entrance 4. The second actuator 44 controls opening and closing of a second gate or door 50, serving as a barrier to the vehicle exit 6. The door lock 46 controls the locking of the foot traffic door 8. For example, the door lock 46 could drive a solenoid for withdrawing a dead bolt, and hence unlocking the pedestrian door 8. Alternatively, the door lock 46 may be an electromagnet, which holds the door 8 locked when energized, and which releases the door 8 when de-energized and Han: Abstract, [0051]-[0053], [0066]-[0067], and FIG. 3-4: door close detection sensor 390 may be provided on the one side of the main body, wherein if the door close detection sensor 390 sends a door close signal to the main control board when the door is closed, the driving unit 335 is driven, thereby operating the shaft unit 365, so that the deadbolt slider 315 is pushed to the outside of the main body 140. As a result, the automatic locking function is implemented…Here, the "automatic locking function" means a function performed in such a manner that when a predetermined length of time has passed after the door was closed, the shaft unit 365 is automatically rotated so that the deadbolt 120 is moved to extend to the outside of the main body 140, thereby locking the door 210), and, a magnetometer positioned a distance from the doorway (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  the magnets are affixed to the vehicle and the magnetic field sensor and transmitter are located at or near the entrance of a driveway, security gate, etc., thereby minimizing the duplication of expensive components. Further, a manual user interface may be provided allowing the operator to override or program the system), which is coupled to a transmitter corresponding to the receiver (King: FIG. 1 the transmitter 16), the method comprising the steps of:
outputting a magnetometer signal from the magnetometer to the transmitter in response to the presence of the autonomous vehicle and magnet being near the magnetometer (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1 the wireless transmitter system 10, the magnetic field sensor 12, and the magnet 14: The transmitter system 10 includes a magnetic field sensor 12 for detecting a magnet 14 having a flux density and a transmitter 16 for sending a coded security signal in response to the detection of the flux density. In a preferred embodiment, the magnetic field sensor 12 is affixed to the underside of a vehicle 30);
transmitting a detection signal from the transmitter in response to said magnetometer signal (King: Abstract, column 1 lines 66 – column 2 lines 51, and FIG. 1: The transmitter 16 transmits a coded security signal via an antenna system 18 appropriate to the technology of the transmitter 16. The transmitter 16 transmits in any known manner, such as RF, IR, or microwave and preferably includes a plurality of codes which may be encrypted or rolled according to known techniques);
opening the door by the doorway device for a predetermined period of time in response to receiving the detection signal (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  Although the magnets 14A-B are preferably shown as embedded in a road way and the magnetic field sensors 12A-B and transmitter 16 as located in the vehicle this should not be appreciated as a limiting arrangement. Many variations of sensor and magnet placement and/or quantity are possible. A single magnet 14A and a single magnetic field sensor 12A may be provided to simply toggle the garage door from an open to a closed position. In another embodiment, a single magnet 14A and a pair of magnetic field sensors 12A-B may be provided. The controller 20 would determine the order in which the magnet 14A is detected and send the appropriate signal. In a further embodiment, a pair of magnets 14A-B and a single magnetic field sensors 12A may be provided. Each magnet would have a distinct flux density and the controller 20 would thereby determine the order in which the magnets 14A-B are detected and send an appropriate signal and Weik: [0118], [0120]-0124], FIG. 1, and FIG. 5: If the vehicle or person has not entered the parking garage, the control system 40 monitors the timer 53, in step S110, to see if a predetermined time has elapsed. For example, the predetermined time may be approximately 10 to 15 seconds. If the time since the opening actuation of the first barrier 48 has not yet exceeded the predetermined time, the process returns to step S106 to check if the vehicle has entered the parking garage yet. If the time since the opening actuation of the first barrier 48 has exceeded the predetermined time, the process goes to step S108 and the first barrier 48 is closed. This is a "time-out" procedure, whereby the first barrier 48 is not left open indefinitely), and
closing the door at the end of the predetermined period of time (King: column 2 lines 52-column 3 lines 37, and FIG. 1-2:  Although the magnets 14A-B are preferably shown as embedded in a road way and the magnetic field sensors 12A-B and transmitter 16 as located in the vehicle this should not be appreciated as a limiting arrangement. Many variations of sensor and magnet placement and/or quantity are possible. A single magnet 14A and a single magnetic field sensor 12A may be provided to simply toggle the garage door from an open to a closed position. In another embodiment, a single magnet 14A and a pair of magnetic field sensors 12A-B may be provided. The controller 20 would determine the order in which the magnet 14A is detected and send the appropriate signal. In a further embodiment, a pair of magnets 14A-B and a single magnetic field sensors 12A may be provided. Each magnet would have a distinct flux density and the controller 20 would thereby determine the order in which the magnets 14A-B are detected and send an appropriate signal and Han: Abstract, [0051]-[0053], [0066]-[0067], and FIG. 3-4: door close detection sensor 390 may be provided on the one side of the main body, wherein if the door close detection sensor 390 sends a door close signal to the main control board when the door is closed, the driving unit 335 is driven, thereby operating the shaft unit 365, so that the deadbolt slider 315 is pushed to the outside of the main body 140. As a result, the automatic locking function is implemented…Here, the "automatic locking function" means a function performed in such a manner that when a predetermined length of time has passed after the door was closed, the shaft unit 365 is automatically rotated so that the deadbolt 120 is moved to extend to the outside of the main body 140, thereby locking the door 210).

Allowable Subject Matter
Claims 2-7, 1-12, 14-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not teach the combination of the limitations including wherein said predetermined period of time begins as a function of said distance and a speed of travel of the autonomous vehicle, which is selected to retract said pin prior to arrival of the autonomous vehicle at the door, and wherein said predetermined period of time duration is selected to extend said pin after the autonomous vehicles, traveling at said speed of travel, has passed through the door, as presented in claims 2, 9, 14 and 19. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 2, 9, 14 and 19.

Claim 3 and 15 is objected to because of their dependency on the previously objected claims 2 and 14, respectively.

The prior art does not teach the combination of the limitations including wherein said magnetometer signal is proportional to the distance between said magnet and said magnetometer, and wherein said magnetometer signals are compared over time to determined when said magnet is within twelve inches from said magnetometer, to thereby transmit said detection signal and initiate said predetermined period of time, as presented in claims 4, 10, 16 and 20. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 4, 10, 16 and 20.

Claim 5 is objected to because of their dependency on the previously objected claim 4.

The prior art does not teach the combination of the limitations including wherein the autonomous vehicle follows plural guide wires embedded in the ground, and further comprising: a perimeter switch controller coupled to receive said detection signal, and responsive thereto to switch among the plural guide wires to thereby direct the autonomous vehicle through the doorway, as presented in claims 6, 11, and 17. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 6, 11, and 17.

Claim 7 and 12 are objected to because of their dependency on the previously objected claims 6 and 11, respectively.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Vossoughi et al., US 2020/0250896 A1, discloses vehicle parking and mass transport beacon system.
Biber et al., US 10,551,844 B2, discloses method for mapping a processing area for autonomous robot vehicles.
Karabacak et al., US 2019/0137305 A1, disclose fiber-optic based traffic infrastructure monitoring system.
Lou et al. 2019 A Novel Vehicle Detection Method Based on the Fusion of Radio Received Signal Strength and Geomagnetism.
De la Hoya et al. 2011 Wireless Magnetic Sensor Node for Vehicle Detection With Optical Wake-Up.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684